Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Larry Maurice Walker appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence reduction and his supplemental § 3582(c)(2) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Walker, No. 3:04-cr-00278-REP-1 (E.D.Va. Apr. 3, 2012). We dispense with oral argument because the facts and legal *746contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.